                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                                     9/3/2019
                            HELENA DIVISION

ILLINOIS OPPORTUNITY                            Case No. CV-19-56-H-CCL
PROJECT,
                                                ORDER FOR ADMISSION
              Plaintiff,                        PRO HAC VICE OF BRIAN K.
                                                KELSEY
 V.

 STEVE BULLOCK, in his official
 capacity as governor of Montana, and
 MEGHAN HOLMLUND, in her
 official capacity as chief of the State
 Procurement Bureau,

              Defendants.


      Anita Y. Milanovich of Milanovich Law, PLLC, moves for admission of

Brian K. Kelsey to practice before this Court pro hac vice.             Mr. Kelsey's

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that the motion to admit Brian K.

Kelsey pro hac vice is granted on the condition that Mr. Kelsey shall do his own

work. This means Mr. Kelsey must do his own writing, sign his own pleadings,

motions and briefs, and appear and participate personally.

      Counsel shall take steps to register in the Court's electronic filing system.

      DATED this.     7 rt£
                        --day of September, 2019.




                                                                   URT JUDGE
